ORDER

PER CURIAM.
This court previously decided movant’s direct appeal. State v. Woodward, 895 S.W.2d 264 (Mo.App.E.D.1995). The transcript for the direct appeal was filed on March 11, 1994. On April 24, 1995, over one month after we decided the direct appeal movant filed a pro se motion for post conviction relief pursuant to Rule 29.15. Accordingly, the pro se motion was untimely. Rule 24.035(b). The motion court dismissed the motion. The dismissal was mandatory. “The time limitations contained in Rules 24.035 and 29.15 are valid and mandatory.” Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989). The dismissal is affirmed.